Case 20-13076-elf       Doc 40     Filed 03/10/21 Entered 03/10/21 15:38:46             Desc Main
                                   Document      Page 1 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                             :
                                   : Case No.: 20-13076
Keith B Kratzke                    : Chapter 13
Janet C Kratzke                    : Judge Eric L. Frank
Debtor(s)                          : *******************

     OBJECTION OF WELLS FARGO BANK, N.A. TO CONFIRMATION OF THE
                  AMENDED PLAN (DOCKET NUMBER 33)

       Wells Fargo Bank, N.A. ("Creditor") by and through its undersigned counsel, objects to

the confirmation of the currently proposed Amended Chapter 13 Plan ("Plan") filed by Keith B

Kratzke and Janet C Kratzke (collectively, ''Debtor'') as follows:

   1. Creditor holds a security interest secured by a mortgage lien on Debtor's property

       commonly known as 379 Pine Run Rd., Doylestown, PA 18901 ("Property").

   2. Creditor has filed Proof of Claim number 6 in the amount of $98,186.25.

   3. Debtor's Plan references a Stipulation between Debtor and Creditor to address Creditor’s

       claim, while to date no Stipulation has been filed. Specifically, the plan states that the

       stipulation allows debtor to pay Creditor’s claim, which has matured, over 15 years with

       0% interest. As no stipulation has been filed, this plan provision is false.

   4. In addition, Creditor requests that Debtor’s Plan specify that the underlying debt will not

       be subject to discharge.


       WHEREFORE, Creditor respectfully requests that the Court deny the confirmation of the

Debtor's currently proposed Amended Plan.


                                                     Respectfully submitted,

                                                     /s/ Sarah E. Barngrover
                                                     Sarah E. Barngrover, Esquire (323972)


20-019625_JDD1
Case 20-13076-elf   Doc 40   Filed 03/10/21 Entered 03/10/21 15:38:46         Desc Main
                             Document      Page 2 of 4



                                            Adam B. Hall (323867)
                                            Manley Deas Kochalski LLC
                                            P.O. Box 165028
                                            Columbus, OH 43216-5028
                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Sarah E.
                                            Barngrover.
                                            Contact email is
                                            sebarngrover@manleydeas.com




20-019625_JDD1
Case 20-13076-elf      Doc 40     Filed 03/10/21 Entered 03/10/21 15:38:46          Desc Main
                                  Document      Page 3 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                             :
                                   : Case No.: 20-13076
Keith B Kratzke                    : Chapter 13
Janet C Kratzke                    : Judge Eric L. Frank
Debtor(s)                          : *******************

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Objection of Wells Fargo

Bank, N.A. to the Confirmation of the Amended Plan was served on the parties listed below via

e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105,
   ecfemails@ph13trustee.com

   Brad J. Sadek, Attorney for Keith B Kratzke and Janet C Kratzke, Sadek and Cooper, 1315
   Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on March 10, 2021:

   Keith B Kratzke and Janet C Kratzke, 379 Pine Run Road, Doylestown, PA 18901

   Keith B Kratzke and Janet C Kratzke, 379 PineRun Rd, Doylestown, PA 18901

   Pennsylvania Department of Revenue, 110 N 8th St STE 204, Philadelphia, PA 19107

   Pennymac Loan Services, Attn: Bankruptcy, P.O. Box 514357, Los Angeles, CA 90051



   DATE: March 10, 2021
                                                    /s/ Sarah E. Barngrover
                                                    Sarah E. Barngrover, Esquire (323972)
                                                    Adam B. Hall (323867)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181


20-019625_JDD1
Case 20-13076-elf   Doc 40   Filed 03/10/21 Entered 03/10/21 15:38:46         Desc Main
                             Document      Page 4 of 4



                                            Attorneys for Creditor
                                            The case attorney for this file is Sarah E.
                                            Barngrover.
                                            Contact email is
                                            sebarngrover@manleydeas.com




20-019625_JDD1
